Citation Nr: 0504283	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to February 
1968 and from July 1968 to April 1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Additionally the Board notes that, in December 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record does not 
establish that the veteran's degenerative disc disease of the 
cervical spine is related to disease or injury incurred 
during service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the a April 2003 RO letter, a August 
2003 statement of the case, a September 2003 supplemental 
statement of the case (SSOC), and a November 2003 SSOC.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The veteran was given the benefit of presenting testimony 
and/or evidence during a hearing on appeal before the 
undersigned VLJ in December 2004.  At that time, the veteran 
was provided additional time to submit a medical statement 
from has treating physician.  The statement was received at 
the Board later in December 2004, at which time the veteran 
waived his right to initial review of the statement by the 
RO.  As no additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been submitted or identified, the duty to assist requirement 
has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  He has, by information letters, a rating 
decision, a statement of the case, and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, including arthritis, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In the present case, the veteran contends that his present 
degenerative disc disease of the cervical spine is a result 
of an accident that occurred during his active service.  
Specifically, the veteran claims that he fell while operating 
heavy machinery in active service and injured his cervical 
spine.  

The evidence of record includes service medical records dated 
from August 1963 to February 1968 and from July 1968 to April 
1969.  The veteran's service medical records do not indicate 
that any injuries occurred that involved the veteran's 
cervical spine.  In a note dated in February 1965, the 
veteran complained of pain in his left elbow after a fall.  
Physical examination revealed pain over the olecranon process 
and some abrasion.  There was no deformity.  A note dated in 
April 1965 details treatment the veteran received for an 
abrasion and contusion of the right knee following a truck 
accident.  The remainder of the veteran's service medical 
records document various medical issues the veteran 
experienced during his service, but do not mention any 
complaints of or treatment for cervical spine problems.  
Finally, The veteran's separation examination in November 
1969, showed no complaints related to an injury of the 
cervical spine.  Physical examination of the spine was 
normal.  

The evidence of record also includes treatment records from 
the VA dated between August 1998 and September 1999.  In a 
July 1999 radiology report received by the Board in August 
2002, the veteran was diagnosed with degenerative changes of 
his spine.  A note dated in August 1998 and received by the 
Board in April 2003, indicates that the veteran had been 
experiencing an increasing number of headaches.  The August 
1998 notation also indicated that the veteran had a diagnosis 
of multi-level degenerative disc disease and cervical 
osteophytes.  The remainder of the VA medical records are 
silent regarding degenerative changes of the veteran's spine.  
As well, the available VA medical records offer no opinion as 
to the etiology of the veteran's degenerative disc disease.  

The veteran has also submitted private medical records from 
E. J. Fernandez, M.D., received by the Board in June 2003.  
These treatment reports include a magnetic resonance imaging 
(MRI) report diagnosing the veteran with degenerative disc 
disease.  Additionally, these treatment reports contain a 
form signed by Dr. Fernandez and dated in February 2003, 
indicating that the veteran had received treatment at Dr. 
Fernandez's facility for degenerative joint disease (DJD), 
and that the veteran was originally diagnosed with this 
condition 10 years ago.  The form also has language which 
states that the veteran's condition could have as likely as 
not been caused or aggravated by the veteran's active duty 
service time.  However, this form contains no explanation as 
to why Dr. Fernandez thinks that the veteran's degenerative 
joint disease is related to the veteran's active service.

In August 2003, the Board received three "buddy" statements 
from O. R., J. C. H., and A. M.  These individuals served 
with the veteran during his active service.  In summary, the 
statements indicate that the conditions under which the 
veteran served during his active service were physically 
demanding.  Additionally, the statements indicate that the 
activities the veteran was involved in, operating heavy 
equipment, caused permanent damage to his health.  

The veteran also submitted a statement from his chiropractor 
S. J. Grogan, D.C., in August 2003.  The statement indicates 
that the veteran visited the chiropractor's office twice in 
May 1984, and once in January 1999 for neck problems that 
included subluxation of C-2 and C-4.  The statement from Dr. 
Grogan does not contain an opinion as to the etiology of the 
veteran's cervical spine problems.  

The veteran also submitted statements from Wilbur Schneider, 
M.D., in October 2003.  In a letter dated in October 2003, 
Dr. Schneider noted that he treated the veteran for bilateral 
bursitis in the early 1970s.  A form dated in October 2003, 
identical to the one signed by Dr. Fernandez in February 
2002, was also submitted along with the letter from Dr. 
Schneider.  In the form, Dr. Schneider indicated that the 
veteran received treatment for bilateral bursitis and 
persistent back pain, and was diagnosed with this condition 
in the early 1970s.  Additionally, the form contains language 
that states that the veteran's condition could have as likely 
as not been caused or aggravated by the veteran's active duty 
service time.  The form does not contain an explanation as to 
why Dr. Schneider believed that the veteran's persistent back 
pain in the 1970s was related to the veteran's active 
service.  Dr. Schneider also noted in the October 2003 
correspondence that he is retired and no longer has the 
veteran's chart.  

On December 8, 2004, the veteran presented testimony at a 
video hearing before the undersigned VLJ.  At his hearing the 
veteran testified that while in service he worked with heavy 
equipment.  Additionally, he testified that his current 
problems with his cervical spine are the result of having 
slipped and fell while he was working on the heavy equipment.  
He testified that he was treated in service for his injuries 
and that he developed stiffness in his neck after the fall.  
The veteran also testified that after service, he did not 
have any accidents that required treatment for a back or neck 
injury.  The veteran testified that he first sought treatment 
for his shoulder and neck from Dr. Snyder in the 1970s, and 
that his condition has gotten worse since he left service.    

Finally, in December 2004, the veteran submitted a letter 
from Dr. Schneider as well as a signed form waiving his right 
to have this new evidence reviewed by the local VA office.  
In the December 2004 letter, Dr. Schneider states that the 
veteran accidentally slipped and fell on his elbow during 
service which caused a severe jerk to his neck.  Dr. 
Schneider states that as a result of this accident and due to 
the aging process the veteran is experiencing pain and 
stiffness in his neck and elbow. In Dr. Schneider's opinion 
the veteran's fall in service caused his current problems 
with his cervical spine.    

No other relevant evidence has been identified by the veteran 
or is contained in the claims folder.  

The evidence of record does not establish a relationship 
between the veteran's current problems with his cervical 
spine, and any incidence of service.  The veteran's service 
medical records are completely silent for any complaints of 
or treatment for back pain.  Additionally, the veteran's 
service medical records contain no evidence of any injuries 
that occurred involving the veteran's back or spine.  The 
veteran's separation examination in November 1969 does not 
indicate problems with his cervical spine.  The first 
diagnosis of degenerative changes of the cervical spine via a 
MRI was made in 1999 almost 30 years after the veteran was 
discharged from service.  Furthermore, the medical opinions 
on record do not establish the etiology of the veteran's 
current cervical spine problems.  The signed form from Dr. 
Fernandez indicates that the veteran's DJD was related to the 
veteran's active service, but does not specify if the DJD 
refers to the veteran's cervical spine and does not indicate 
why Dr. Fernandez believes that the veteran's DJD is related 
to his active service.  Likewise the form signed by Dr. 
Schneider indicates that the veteran's back pain is related 
to his active service, but offers no opinion as to why Dr. 
Schneider thinks the veteran's back pain was related to his 
active service.  

Although the December 2004 letter from Dr. Schneider states 
that the veteran's degenerative disease of the cervical spine 
is due to the veteran's fall in service, Dr. Schneider's 
opinion does not present a medical opinion as to the 
relationship between the fall in service and his current 
disorder.  Dr. Schneider simply states that the fall in 
service caused the veteran's problem and this can be called 
degenerative cervical disk injury; however, Dr. Schneider 
still does not explain why he thinks one injury in service 
could cause degenerative disease over 30 years later.  
Furthermore, Dr. Schneider states in his December 2004 letter 
that the veteran's current cervical spine disorder may also 
be the result of the aging process.  

Mere acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board finds that the private physicians' statements are not 
definite opinions as to the question of whether the veteran's 
degenerative disc disease of the cervical spine is related to 
service.  The Board is not bound to accept medical opinions 
or conclusions, which are based on a history supplied 
secondarily by the veteran, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).

When the medical evidence of record is viewed in the absence 
of any complaints of cervical spine problems or any reports 
of injuries to the veteran's cervical spine during service, 
the available medical evidence of record does not indicate 
that it is more likely than not that the veteran's current 
degenerative disc disease of the cervical spine is a result 
of his active service.  Therefore, service connection cannot 
be established and the veteran's claim must be denied.

The Board acknowledges the sincerity of the veteran's 
statements and the other lay statements submitted in support 
of his claim.  The veteran is certainly competent to provide 
an account of the symptoms that he experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
since the statements are from lay people, they are not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds the veteran's 
statements and the other lay statements, no matter how 
sincere, cannot be utilized in lieu of competent medical 
evidence to prove the existence of an actual diagnosis, 
and/or to establish a medical nexus.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for degenerative disc disease 
of the cervical spine is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.




ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


